DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed 4/20/2022.
Claims 1-14 are currently pending and have been examined. 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1, line 8, recites “the using geo-location data information”.  The examiner believes this recitation contains a typographical error and should read “then using geo-location data information”.  If however, the Applicant intended for the claim to read “the using geo-location data information”, then the examiner submits that this creates a lack of antecedent basis.    
Claim 2 recites “GPS signal”.  The first mention in a claim should spell out the acronym or abbreviation with the acronym identified in parentheses.  
Claim 6, line 1, the examiner believes “A apparatus” should be replaced with “An apparatus”. 
Claim 6, line 9, recites “further configured detect”. The examiner believes this recitation contains a typographical error and should read “further configured to detect”. 
Claim 6, line 11, recites “detected objects and scenes the surrounding environment”. The examiner believes this recitation contains a typographical error and should read “detected objects and scenes in the surrounding environment”.  
Claim 6, line 4 recites “area maps and or images”.  The examiner believes this should be replaced with area maps and/or images”.
Claim 12, line 2, recites “further configured detect”. The examiner believes this recitation contains a typographical error and should read “further configured to detect”.  
Claim 13, line 2, recites “further configured detect”. The examiner believes this recitation contains a typographical error and should read “further configured to detect”.  
Claims 3-5 and 7-14 are similarly objected based on their dependency on claim 1 and 6, respectively.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “capabilities that are configured to” in claim 10.  The examiner cannot find any corresponding structure to support “capabilities” in the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the area map" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites “geo-location data information” in line 9.  Claim 1 recites “geo-location information” in line 2 and “geo-location data” in line 7.  It is unclear whether the 
Claim 6, recites “objects and scenes” in line 12.  Claim 6 also recites “specified objects and scenes” in line 6 and “objects and scenes” in line 9, “detected objects and scenes” in line 11.  It is unclear which objects and scenes are being referred to in line 1
The examiner believes that line 12 is referring to the “specified objects and scenes” first recited in line 6 and will examine according.  
Similarly, claim 6, recites the limitation "those objects and scenes" in line 13. As discussed above with respect to line 12, It is unclear which objects and scenes are being referred to in line 13.  
Claim 6, recites “geo-tagged information” in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the term refers to the “geo-tagged area maps” or the” geo-tagged images” recited in line 5 of claim 1 or another claim element.  
Claim 6 recites “sensors configured to send obtain information”.  It is unclear if the sensors are obtaining information or sending information in this recitation.  
Claim 10 recites “capabilities that are configured to detect objects” in line 3. It is not clear how capabilities can be configured.  The examiner submits that capabilities cannot be configured.  
Claim 10, recites “such an apparatus” in line 5-6.  Claim 10 also recites “the apparatus” in line 1.  It is not clear if the “an apparatus” of lines 5-6 is the same apparatus as being claimed in line 1 or a separate apparatus.  
Claim 10, recites “objects” in line 3.  Claim 10 depends from claim 6 which also recites “specified objects and scenes” in line 6, “objects” in line 9 and “detected objects and scenes” in line 11.  It is unclear which objects and scenes are being referred to in Claim 10.  
Claim 10, recites “such objects or scenes detected” in line 5.  Claim 10 also recites “objects” in line 3.  Claim 10 depends from claim 6 which also recites “specified objects and scenes” in line 6, “objects” in line 9 and “detected objects and scenes” in line 11.  It is unclear which objects and/or scenes are being referred to in Claim 10.
Claim 10 recites “area maps” in line 4.  Claim 10 depends from claim 6 which also recites “area maps” in line 4.  It is unclear if the area maps in claim 10 are the same as the area maps recited in claim 6.  
Claim 10 recites “images” in line 4.  Claim 10 depends from claim 6 which also recites “images” in line 5.  It is unclear if the images in claim 10 are the same as the area maps recited in claim 6.  
Claim 10 recites “a surrounding” in line 3.  Claim 10 depends from claim 6 which recites “a surrounding environment” in lines 7-8.  It is unclear if the surrounding in claim 10 are the same as the surrounding environment recited in claim 6.  
Claim limitation “capabilities that are configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

  Claims 7-14 depend from claim 6 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 6.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US PG Pub. 2016/0350927, hereinafter "Ma ").
Regarding claim 1, Ma discloses a method of vehicle operation comprising: 
storing at least one area map encoded with geo-location information in a vehicle (see at least Ma ¶18 “A database 130 provides a second image IMAGE2 having a second two-dimensional image pixel data set that includes a three-dimensional geo-location data set describing a geo-location (e.g., latitude, longitude, and elevation) of each pixel in the second two-dimensional image pixel data set. The database 130 can reside onboard an aircraft or ground vehicle and/or can be accessed remotely over a communication network, for example” and  ¶23 “The system 110 utilizes the IR sensor 120 for capturing an IR image of a given scene (e.g., an aerial view of a geographical location) and the database 130 for storing a plurality of visible images (e.g., United States Geological Survey Images (USGS) of geographical locations), wherein one of the plurality of images corresponds to a visible image of the given scene. The plurality of visible images stored in the database 130 have two-dimensional (2-D) visible pixel information (image intensity data) and associated three-dimensional (3-D) information (latitudinal, longitudinal and elevation data) characterizing each given pixel of each visible image.”); 
using onboard sensors of the vehicle to sense a surrounding environment and detecting objects in the surrounding environment within the area map (See at least Ma ¶23 “The system 110 utilizes the IR sensor 120 for capturing an IR image of a given scene (e.g., an aerial view of a geographical location) and ¶20 discussing highway features and Figure 4); and 
obtaining, at the vehicle (see at least Ma ¶29” corrected position information is provided to the navigation controller 330 to adjust is respective navigation solution output”), geo-location data from at least one area map of the detected objects in the  Figure 4 and ¶30 “The image 410 was retrieved from a database of images having 2D visible pixel information, where each pixel is associated with 3D latitude, longitude, and elevation data, for example. The IR image 420 represents a warped view that has been captured from an onboard IR sensor. As shown in an output diagram 430, blurred edge features at 440 representing the visible image 410 are correlated with blurred edge features at 450 representing the IR image 420. For example, a matching line 460 shows where a blurred edge feature at 440 is correlated with a blurred edge feature at 450. As points are correlated or matched between as described herein, 3D position information from the visible image can be extracted to correct the navigation system that is guided from a sensor such as an infrared sensor, for example.).
Regarding claim 2, Ma discloses the method of claim 1, wherein the vehicle is in an area with a denied, degraded, or otherwise lacking GPS signal (see at least Ma ¶15 “An imaging system as disclosed herein, including a visible image and an Electrical Optical/Infrared image can capture a picture of the terrain beneath or around a moving vehicle, for example, and compare with a stored imaging database to provide navigation correction independent of a GPS signal. Thus, when GPS is not available, the imaging or vision aiding system can reduce the free inertial navigation drift”).
Regarding claim 4, Ma discloses the method wherein the vehicle is a flight vehicle (see at least Ma ¶18 “The database 130 can reside onboard an aircraft.”).
Regarding claim 6, Ma discloses the apparatus for a vehicle comprising:
 a computer system (see at least Ma, Fig.1, system 100, including navigation system 110, Navigation controller 330 Fig 3),  comprising a processor (See at least Ma ¶32 “executed by various components configured in an IC or a processor”), memory accessible by the processor, and computer program instructions (See at least Ma ¶7 “non-transitory computer readable medium includes computer executable instructions…”) stored in the memory and executable by the processor, and configured to store at least one of area maps, images, geo-tagged area maps, and geo-tagged images, and configured to search the at least one of maps or images for specified objects and scenes (see at least Ma ¶18 “A database 130 provides a second image IMAGE2 having a second two-dimensional image pixel data set that includes a three-dimensional geo-location data set describing a geo-location (e.g., latitude, longitude, and elevation) of each pixel in the second two-dimensional image pixel data set. The database 130 can reside onboard an aircraft or ground vehicle and/or can be accessed remotely over a communication network, for example” and  ¶23 “The system 110 utilizes the IR sensor 120 for capturing an IR image of a given scene (e.g., an aerial view of a geographical location) and the database 130 for storing a plurality of visible images (e.g., United States Geological Survey Images (USGS) of geographical locations), wherein one of the plurality of images corresponds to a visible image of the given scene. The plurality of visible images stored in the database 130 have two-dimensional (2-D) visible pixel information (image intensity data) and associated three-dimensional (3-D) information (latitudinal, longitudinal and elevation data) characterizing each given pixel of each visible image.”)
sensors configured to send obtain information about a surrounding environment of the vehicle to the computer system (See at least Ma ¶23 “The system 110 utilizes the IR sensor 120 for capturing an IR image of a given scene (e.g., an aerial view of a geographical location) and ¶20 discussing highway features and Figure 4); and 
wherein the computer system is further configured detect objects and scenes in the surrounding environment from the sensor information, to compare the detected objects and scenes the surrounding environment to objects and scenes in the at least one of maps or images, and to load geo-tagged information about those objects and scenes that match (See at least Ma ¶29” corrected position information is provided to the navigation controller 330 to adjust is respective navigation solution output” and Figure 4 and ¶30 “The image 410 was retrieved from a database of images having 2D visible pixel information, where each pixel is associated with 3D latitude, longitude, and elevation data, for example. The IR image 420 represents a warped view that has been captured from an onboard IR sensor. As shown in an output diagram 430, blurred edge features at 440 representing the visible image 410 are correlated with blurred edge features at 450 representing the IR image 420. For example, a matching line 460 shows where a blurred edge feature at 440 is correlated with a blurred edge feature at 450. As points are correlated or matched between as described herein, 3D position information from the visible image can be extracted to correct the navigation system that is guided from a sensor such as an infrared sensor, for example.).
Regarding claim 8, Ma discloses the apparatus wherein the sensors comprise distance measuring sensors and the computer system is further configured to use distance point clouds (Infrared sensors are used to measure distance or proximity. The reflected light is detected and then an estimate of distance is calculated between sensor and object. See at least Ma ¶24 “The vision module 140 utilizes the visible and IR images of the given scene to derive 3-D information for prominent pixels location of the features of the IR image based on the 3-D information of prominent pixels of the visible image according to a cross-spectral feature correlation as described herein”  and ¶ 26 The feature correlator 160 further includes (ii) computing distances between orientation histograms of each pixel of the SBEI of the IR image and candidate pixels (e.g., a portion or all of the pixels) of the SBEI of the visible image, (iii) associating (pairing) each pixel of the SBEI of the IR image with a given candidate pixel according to a computed distance between the two to generate a plurality of pixel pairs, (iv) ranking the plurality pixel pairs based on the computed distances, selecting a given percentage of the plurality pixel pairs (e.g., top 20%) and comparing the selected given percentage to a pre-defined threshold value to identify matched pixel pairs (matched/correlated features) that exhibit a highest degree of confidence.  The vision module 140 can be configured to determine 3-D information for respective pixels of the matched pixel pairs corresponding to pixel location of the features of the IR image based on the 3D information associated with a respective pixel location of the features at the visible image that the respective pixels are paired with. The vision module 140 can be further configured to transmit the 3D geo-location of the pixels of the visible band to the pixel location of the features at the IR image to a Kalman filter (See e.g., FIG. 3) for adjusting the navigational system 110 for the drift…” The examiner notes that a point cloud is a collection of individual points in 3D space, accordingly, Ma teaches a distance point cloud.  See also ¶ 33, 34 for additional support.).
Regarding claim 9, Ma discloses the apparatus of claim 6, wherein the computer system is further configured to fuse image recognition with point cloud distance information (See at least Ma ¶33 “At 630, the method 600 includes filtering the first and second image edge domains to transform the first and second image edge domains into a first smooth image domain and a second smooth image domain (e.g., via filter 170 of FIG. 1). At 640, the method 600 includes calculating a histogram for each of the first and second smooth image domains to determine an orientation between the first and second smooth image domains (e.g., via orientation calculator 180 of FIG. 1). At 650, the method 600 includes computing a distance between the histogram of the oriented edge features of the first and second smooth image domains to determine a navigational position for a subset of pixels in the first image pixel data set based on a correlation to the second image pixel data set in order to extract the three-dimensional position data associated with the second image pixel data set (e.g., via feature correlator 160 of FIG. 1”).  .
Regarding claim 10, Ma discloses the apparatus of claim 6, wherein the computer system is further configured to be modular so as to have a capability of adding features and capabilities that are configured to detect objects in a surrounding, compare them to information in area maps and or images, and output metadata of such objects or scenes detected as a capability enhancing output of such an apparatus (The examiner notes that this claim read under the broadest reasonable interpretation includes any computer system wherein additional RAM, processors etc. can be added.  The examiner notes the additional processors would be capable of performing the functions as claimed
Regarding claim 11, Ma discloses the apparatus of claim 6, wherein the vehicle is a flight vehicle (See at least Ma ¶18 “The database 130 can reside onboard an aircraft.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,5,10 (in the alternative) and 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Zhang et al. (US PG Pub. 2019/0265705, hereinafter "Zhang").
Regarding claims 3 and 5, Ma discloses the method as claimed and rejected above, but does not disclose wherein the vehicle is autonomous or where the vehicle is a multi-rotorcraft.
Zhang discloses a vehicle an autonomous vehicle and wherein the vehicle is a multi-rotorcraft (See at least Zhang ¶56 “The UAVs described herein can be operated completely autonomously…” and Fig. 13 showing a multi-rotorcraft).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the navigation sensor of Ma on the vehicle of Zhang to assist with navigation when a signal transmission is lost (see Zhang ¶79).
Regarding claim 10, while the Examiner submits that claim 10 is disclosed by Ma as described above under the broadest reasonable interpretation, the examiner provides an alternative rejection.  Ma does not explicitly state that the computer system is “modular”.
Zhang discloses that the computer system may be configured to be modular (See at least Zhang ¶¶ 63 and 64 which disclose that any combination of sensors can be used and that they may be removable or integrally formed and connected with the processing unit and control system (i.e. modular). “The coupling can be a permanent coupling or non-permanent (releasable) coupling…Optionally, the sensor can be integrally formed with a portion of the UAV.  Furthermore, the sensor can be electrically coupled with a portion of the UAV (e.g., processing unit, control system….”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a modular system as taught by Zhang in the invention of Ma in order to allow the UAV to be configurable and collect various types of data (Zhang ¶65
Regarding claim 12, 13, and 14, Ma discloses the computer system is further configured to provide corrected position information to the navigation controller (see at least Ma ¶29 “The navigation controller 330 generates position, velocity, and attitude information to be used for vehicle control.”), but does not explicitly disclose that it estimates the flight route, directs the vehicle in the flight route, or directs the vehicle along flight the flight route by updating or changing controls or control systems.
Zhang discloses the computer system estimates the flight route, directs the vehicle in the flight route, or directs the vehicle along flight the flight route by updating or changing controls or control systems (see at least Zhang ¶81 “In some embodiments, when the communication channel between a UAV and a control device is not broken, especially when transmission of control signals continues to be acceptable, the control device can instruct the UAV to follow a specific flight path to reach a specific destination, such as the starting point (flight take-off point) or one of the designated points where the abnormal condition is likely to be resolved. A designated point can be the last known location of the user (e.g., based on location of the remote controller), a pre-set “home” point designated by the user, an earlier location on the current flight or previous flight, etc. When the communication channel is broken, however, the UAV could automatically determine a flight path to reach an appropriate destination. The UAV may be able to autonomously or semi-autonomously initiate and/or execute the process to reach the appropriate destination. The UAV may initiate and/or execute the process to reach the appropriate destination without human aid or intervention, and/or any instructions from any devices external to the UAV.” and ¶¶84 and 85 “the UAV can choose to limit the upcoming flight to the “safe” points for which adequate information is available, as discussed above, thereby flying in a safe mode…” and “the UAV can be flexible in determining its flight path, thereby entering an exploring mode. The UAV can hover to gather and assess data…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma with the teaching of Zhang to control the vehicle based on the corrected position of Ma to safely and reliably maneuver the vehicle.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Weller et. al. (US PG Pub. 2018/0239991, hereinafter "Weller").
Regarding claim 7, Ma discloses the apparatus of claim 6, wherein the computer system is further configured for object detection (See at least Ma ¶17 “The onboard camera data collection system can be an IR camera and ¶20 discussing highway features and Figure 4), but does note disclose wherein the sensors comprise visual cameras. 
Weller teaches wherein the sensors for object detection comprise visual cameras (See at least Weller ¶10 ¶19 which teaches the fusing of sensor output including HD video and IR and “The result being that the detection is verified using detections in the individual sensor modes while the probability of detection and reduction of false alarms is enhanced by mathematically combining detection results across multiple sensor technologies (modes—HD video, IR, SAR, Hyperspectral, etc.) and detection qualities (rated, or with a probability scale or rating, taking into account the detection under current environmental conditions and sensor status).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Weller’s use of visual cameras in object detection with the invention of Ma, because of Weller teaches the use visual cameras and fusing the information increases detection qualities and the probability of detection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abeywardena et al. (US PG Pub. 2019/0080142) discloses a method of operating a UAV that captures images, analyzing the images to detect features in the environment and establishing a correlation between features detected in images and using location information form the navigation system to localize a feature detected in different images.  Upon failure of the navigation system using an image captured after the failure and determine the location based on the relationship between the identified feature and the localized feature.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
	
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662